


Exhibit 10.27

 

Summary of Compensation Arrangements for Named Executive Officers and Directors

 

This summary sets forth, as of March 7, 2014, the material compensation
arrangements for each of the “named executive officers,” as defined in Item 402
of Regulation S-K, and directors of Tangoe, Inc. (the “Company”).

 

Compensation Arrangements for Named Executive Officers

 

Base Salary

 

Albert R. Subbloie, Jr., President and Chief Executive Officer

 

$

475,000

 

Gary R. Martino, Chief Financial Officer

 

$

335,000

 

Charles D. Gamble, Senior Vice President, Customer Account Management

 

$

200,000

 

Christopher Mezzatesta, Chief Revenue Officer

 

$

240,000

 

Scott E. Snyder, Senior Vice President, Corporate Development & Global Financial
Operations

 

$

220,000

 

 

2014 Corporate Bonus Plan

 

Certain of the Company’s named executive officers are eligible to receive
compensation under the Company’s 2014 Corporate Bonus Plan (the “Plan”) based on
the Company’s achievement of certain goals with respect to (i) adjusted EBITDA
as announced by the Company in its earnings releases, which will be calculated
based on net income (loss) adjusted, in accordance with the Company’s historical
practice, to exclude the impact of items not directly resulting from the
Company’s core business including, without limitation, interest income and
expense, income tax provision (benefit), depreciation and amortization and
stock-based compensation expense, and (ii) revenue.  For purposes of the Plan,
the calculation of adjusted EBITDA will also exclude the effect of payment of
the bonuses that are payable under the Plan.

 

The Plan provides for the payment of cash incentive bonuses (i) on a quarterly
basis for achievement of corporate quarterly goals with respect to adjusted
EBITDA and revenue (“Quarterly Bonuses”), (ii) at year-end in the event that
corporate annual goals with respect to adjusted EBITDA and revenue are achieved
(“Year-End Bonuses”) and (iii) at year-end for additional overperformance with
respect to adjusted EBITDA (“Overperformance Bonuses”).  Each Plan participant
is eligible to receive Quarterly Bonuses and a Year-End Bonus up to respective
maximum amounts that are specified under the Plan for that participant.  Once
the Company’s performance with respect to a quarter or the year is known, the
amount eligible to be paid under the Plan in Quarterly Bonuses or Year-End
Bonuses, as applicable, is determined on an aggregate basis, from which the
participants are eligible to receive pro rata shares based on the percentages
that their respective maximum potential bonuses for the quarter or the year, as
applicable, represent out of the applicable aggregate maximum bonuses for all
participants under the Plan.  For the participants in the Plan that are eligible
to receive Overperformance Bonuses, their individual Overperformance Bonus
amounts are determined according to fixed percentages, specified under the Plan,
of the aggregate Overperformance Bonus amount eligible to be paid under the Plan
based on the Company’s performance for the year.  Of the Company’s named
executive officers:

 

·                  Albert R. Subbloie, Jr., the Company’s President and Chief
Executive Officer, is eligible to receive Quarterly Bonuses and a Year-End Bonus
up to a maximum of $400,000 in the aggregate, plus 30% of the aggregate
Overperformance Bonuses, if any, which amount is not subject to limitation.

 

·                  Gary R. Martino, the Company’s Chief Financial Officer, is
eligible to receive Quarterly Bonuses and a Year-End Bonus up to a maximum of
$190,000 in the aggregate, plus 20% of the aggregate Overperformance Bonuses, if
any, which amount is not subject to limitation.

 

·                  Scott E. Snyder, the Company’s Senior Vice President,
Corporate Development & Global Financial Operations, is eligible to receive
Quarterly Bonuses and a Year-End Bonus up to a maximum of $90,000 in

 

--------------------------------------------------------------------------------


 

the aggregate, plus 10% of the aggregate Overperformance Bonuses, if any, which
amount is not subject to limitation.

 

Under the Plan, 35% of any Quarterly Bonuses and Year-End Bonus eligible to be
paid to a participant under the Plan, other than to the Company’s President and
Chief Executive Officer, is payable in the discretion of the Company’s President
and Chief Executive Officer based on the Chief Executive Officer’s assessment of
such participant’s performance during 2014, including, without limitation, with
respect to goals and objectives that may be established by the Chief Executive
Officer for such participant.  In addition, the Company’s Board of Directors
(the “Board”) and the compensation committee of the Board hold discretion to
reduce any Year-End Bonus payable under the Plan, provided that such discretion
may not be exercised so as to reduce a participant’s aggregate Quarterly Bonuses
and Year-End Bonus to an amount that is less than 85% of the potential bonus
amount payable to such participant under the Plan (exclusive of Overperformance
Bonuses), after giving effect to any reduction of such bonuses by the Chief
Executive Officer pursuant to the discretion described above with respect to 35%
of any bonus.

 

For Quarterly Bonuses, a quarterly adjusted EBITDA goal must be exceeded before
any bonus is payable. Thereafter, Quarterly Bonuses are eligible to be paid, in
the aggregate, in the amount by which achieved adjusted EBITDA exceeds the goal
established for the quarter, subject to quarterly maximums.  50% of such
aggregate Quarterly Bonus amount is payable upon achievement of the applicable
adjusted EBITDA goal with the remaining 50% payable subject to reduction in
accordance with the percentages in the table below in the event the quarterly
revenue goal under the Plan is not fully achieved:

 

Percentage Revenue
Performance vs. Quarterly Goal

 

Percentage of Revenue Bonus
Payable

 

100%

 

100

%

99

 

80

 

98

 

60

 

97

 

30

 

96

 

15

 

95

 

5

 

Less than 95

 

0

 

 

Year-End Bonuses would be calculated in a manner similar to Quarterly Bonuses,
with the excess of adjusted EBITDA for the year over the annual goal
establishing a base amount for the Year-End Bonuses (subject to a maximum), with
50% of such amount being subject to reduction in accordance with the percentages
in the table above in the event that the revenue goal for the year was not fully
achieved.  The amounts of the Quarterly Bonuses paid during the year would then
be subtracted from the Year-End Bonus base amount to determine the aggregate
amount of Year-End Bonuses payable under the Plan.

 

To the extent that the Company’s adjusted EBITDA for 2014 exceeds the adjusted
EBITDA goal for the year, 20% of such excess would be eligible to be paid to
certain participants under the Plan as Overperformance Bonuses in accordance
with their respective percentage interests in such Overperformance Bonuses
specified in the Plan.

 

Bonus Arrangements for Charles D. Gamble

 

Charles D. Gamble, the Company’s Senior Vice President, Customer Account
Management, does not participate in the Plan and is instead eligible to receive
bonus compensation with respect to 2014 through the provisions of an individual
bonus plan.  Under this plan, Mr. Gamble is eligible to receive a bonus in the
amount of up to $125,000.  Of this amount, $75,000 is payable based on existing
customer renewals and bookings net of attrition, $25,000 is payable based on the
achievement of certain goals for the timing and amount of revenue recognized on
a quarter-by-quarter basis from customer renewals net of attrition, $12,500 is
payable based on the achievement of certain goals with respect to the terms
obtained by the Company with respect to customer renewals, and $12,500 is
payable based on the account management group managed by Mr. Gamble not
exceeding budgeted amounts for travel and entertainment expenses.  The specific
goals are to be determined in the discretion of the Company’s President and
Chief Executive Officer.

 

--------------------------------------------------------------------------------


 

Bonus Arrangements for Christopher Mezzatesta

 

Christopher Mezzatesta, the Company’s Chief Revenue Officer, does not
participate in the Plan and is instead eligible to receive bonus compensation
with respect to 2014 through the provisions of an individual bonus plan.  Under
this plan, Mr. Mezzatesta is eligible to receive quarterly bonuses in the
aggregate amount of up to $240,000.  The amount of each quarterly bonus is to be
determined based on three metrics:

 

·                  50% of each quarterly bonus is to be determined based on
aggregate annual recurring revenue, which we calculate as the aggregate annual
value of recurring revenue customer contracts that we enter into during the
period in question, attributable to new sales bookings during the quarter;

·                  40% of each quarterly bonus is to be determined based on
aggregate revenue booked during the quarter; and

·                  10% of each quarterly bonus is to be determined based on
performance with respect to corporate goals and objectives that may be
established by the Company’s President and Chief Executive Officer in his
discretion.

 

The specific goals for each metric are to be determined in the discretion of the
Company’s President and Chief Executive Officer.

 

Equity Incentive Awards

 

Each of the Company’s named executive officers is eligible to receive stock
options, restricted stock units and other equity incentive awards under the
Company’s 2011 Stock Incentive Plan.

 

Compensation Arrangements for Non-Employee Directors

 

Cash Retainer

 

For service on the Board and its committees, the Company pays each non-employee
director an annual retainer consisting of (i) $30,000 for service as a director
(plus an additional $10,000 for service as the Lead Director), (ii) $5,000 for
service on the audit committee (plus an additional $10,000 in the case of the
chairman of the audit committee), (iii) $3,750 for service on the compensation
committee (plus an additional $6,250 in the case of the chairman of the
compensation committee), and (iv) $2,500 for service on the nominating and
corporate governance committee (plus an additional $2,500 in the case of the
chairman of the nominating and corporate governance committee). The annual
retainer is payable quarterly in arrears. Each non-employee director may elect
to receive all or part of the annual retainer in the form of unrestricted shares
of common stock.  The number of shares of common stock to be issued will be
determined by dividing the amount of the annual retainer to be received in the
form of stock by the fair market value of the Company’s common stock on the date
the annual retainer is to be paid. The Company also reimburses non-employee
directors for reasonable travel and out-of-pocket expenses incurred in
connection with attending Board and committee meetings.

 

Equity Incentive Awards

 

On the date of each annual meeting of stockholders, each non-employee director
that serves on the Board following such annual meeting is entitled to receive a
restricted stock award for a number of shares of the Company’s common stock
equal to $125,000 divided by the fair market value of the Company’s common stock
on the date of grant. Each of these restricted stock awards will vest in full on
the earlier of the one-year anniversary of the date of grant and the date of the
Company’s annual meeting of stockholders for the subsequent year, subject to the
non-employee director’s continued service as a director, and subject to full
acceleration of vesting in the event of a change in control.

 

--------------------------------------------------------------------------------
